Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders et al. (Pub. No. US2014/0156875) in view of Perrine et al. (Pub. No. US2015/0370751)
As per claim 1, Saunders discloses a method for transmitting data between a peripheral device (fig.1, 102) and a data acquisition unit (fig.1, 104), the data acquisition unit having a configurable communication interface (fig.2, 208) via which the data are transmitted according to one of a number of defined communication protocols, the method comprising: 
carrying out an adaptation of the configurable communication interface of the peripheral device after detection of a communication protocol, providing a detected communication protocol, used by the data acquisition unit in order to carry out data exchange according to the detected communication 
protocol. (paragraph 18, The detector configured to detect whether or not the interface protocols of the peripheral device are supported by the host computing device 100.)
 	Saunders discloses all the limitations as the above but does not explicitly discloses carrying out a communication protocol analysis by the peripheral device upon connection to a power supply. However, Perrine discloses this, (paragraph 36, measure the current on the power supply pin of the communications interface and a comparator to detect whether the peripheral power supply current the interface module which determine whether the peripheral device (the proprietary module) should operate according to the legacy (standard) protocol or the new (proprietary) protocol and thereby configure itself (including the interface) to operate according to the detected protocol.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Perrine with the teaching of Saunders so as to provide the system with bandwidth-efficient communications protocols advantageously allow for more convenient transfer of media content or for big-data applications to be more conveniently handled so as to enhance the system performance.

As per claim 2, Saunders discloses wherein the communication protocol analysis is carried out in the peripheral device with aid of a table in which signal states of a number of contacts of a plug connection between data acquisition unit and peripheral device are entered for the defined communication protocols. (paragraph 31, the value and message field may vary from the state of a single bit in the communications stream to a deterministic pattern or value in a multi-use field of the communication)
 
As per claim 3, Saunders discloses wherein data are furthermore entered into the table for a further number of contacts of the plug connection, the data being transmitted via lines connected to the further contacts, and wherein the data relate to a number of data words which contain a communication protocol type identification. (paragraph 28, the identification of the vendor may be based on a textual representation of the vendor that can be directly rendered in the message)
 
As per claim 4, Saunders discloses wherein the number of data words indicates an assignment of specific contacts of the plug connector. (paragraph 11-13, a connection type associated with a standard connector but uses a proprietary interface protocol.)
 
As per claim 5, Saunders discloses wherein the number of data words represents a function of the peripheral device with respect to the detected communication protocol, wherein in case of a master/slave communication protocol, the peripheral device or the data acquisition unit is to operate in a master or slave operating mode with respect to a bus access to a connected communication bus. (paragraphs 17-18, The main processor connected through a system bus 120 to an input/output (I/O) device interface 122 adapted to connect the host computing device 100 to a peripheral device 102.)
 
As per claim 6, Saunders discloses a peripheral device, comprising: 
a configurable communication interface (fig.2, 208) to which a data acquisition unit (fig.1, 104),is connectable, the configurable communication interface comprising a microcontroller (fig.2, 116) having general-purpose inputs/outputs, wherein the microcontroller, upon connection of the peripheral device to a power supply, (paragraph 24, the USB Power Delivery Specification used to identify the connection type prior to enumerating the connection type.) is configured to start a bootloader program which carries out an analysis of signal states on a number of specific general-purpose inputs/outputs, and depending thereon loads interface software that is required in order to carry out data transmission according to a communication protocol whose signal behavior was detected in the analysis of the signal states. (paragraph 18, The detector configured to detect whether or not the interface protocols of the peripheral device are supported by the host computing device 100.)
	 Saunders discloses all the limitations as the above but does not explicitly discloses carrying out a communication protocol analysis by the peripheral device upon connection to a power supply. However, Perrine discloses this, (paragraph 36, measure the current on the power supply pin of the communications interface and a comparator to detect whether the peripheral power supply current the interface module which determine whether the peripheral device (the proprietary module) should operate according to the legacy (standard) protocol or the new (proprietary) protocol and thereby configure itself (including the interface) to operate according to the detected protocol.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Perrine with the teaching of Saunders so as to provide the system with bandwidth-efficient communications protocols advantageously allow for more convenient transfer of media content or for big-data applications to be more conveniently handled so as to enhance the system performance.

As per claim 7, Saunders discloses the peripheral device further comprising a plug connector which is pluggable into the data acquisition unit, wherein the plug connector has a number of contacts to which the general-purpose inputs/outputs of the microcontroller are connected. (paragraph 11-13, a connection type associated with a standard connector but uses a proprietary interface protocol.)
 
As per claim 8, Saunders discloses wherein, in the analysis of the signal states, the signal states of specific individual contacts are detected, and a selection of the interface software to be loaded takes place as a function thereof. (paragraph 31, the value and message field may vary from the state of a single bit in the communications stream to a deterministic pattern or value in a multi-use field of the communication)
 
As per claim 9, Saunders discloses wherein the signal states of specific individual contacts are detected during the analysis of the signal states, and data acquisition at other specific individual contacts of the plug connector takes place as a function thereof, and a selection of the interface software to be loaded takes place as a function thereof. (paragraphs 21-22, The logical control circuit 208 may be configured to receive a signal indicating the connection type from the peripheral device 102.)
 
As per claim 10, Saunders discloses wherein the peripheral device comprises an input/output module of an input/output station for data acquisition and data output in a fieldbus system. (paragraph 31, the value and message field may vary from the state of a single bit in the communications stream to a deterministic pattern or value in a multi-use field of the communication)
 
As per claim 11, Saunders discloses a data acquisition unit, comprising: 
a communication interface (fig.2, 208) via which data is transmittable to and from the data acquisition unit (fig.1, 104) according to one of a number of defined communication protocols, (paragraph 18, The detector configured to detect whether or not the interface protocols of the peripheral device are supported by the host computing device 100.)
the communication interface being configured so as to output specific signal states and/or specific data at a number of specific inputs/outputs of the communication interface in order to enable a communication protocol detection by a connectable peripheral device through protocol analysis. (paragraphs 21-22, The logical control circuit 208 may be configured to receive a signal indicating the connection type from the peripheral device 102.)
	Saunders discloses all the limitations as the above but does not explicitly discloses carrying out a communication protocol analysis by the peripheral device upon connection to a power supply. However, Perrine discloses this, (paragraph 36, measure the current on the power supply pin of the communications interface and a comparator to detect whether the peripheral power supply current the interface module which determine whether the peripheral device (the proprietary module) should operate according to the legacy (standard) protocol or the new (proprietary) protocol and thereby configure itself (including the interface) to operate according to the detected protocol.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Perrine with the teaching of Saunders so as to provide the system with bandwidth-efficient communications protocols advantageously allow for more convenient transfer of media content or for big-data applications to be more conveniently handled so as to enhance the system performance.

As per claim 12, Saunders discloses wherein the data is transmittable to and from the data acquisition unit according to one of a number of established communication protocols, wherein the communication interface is configured to apply specific static signal states to a number of specific inputs/outputs of the communication interface and outputs data at specific other inputs/outputs, (paragraphs 21-22, The logical control circuit 208 may be configured to receive a signal indicating the connection type from the peripheral device 102.) and wherein the data relate to a number of data words which contain a communication protocol type identification to provide an indicated communication protocol.(paragraph 22, detecting the type of connection may include identification of a vendor associated with the connection type based on one or more at a vendor identification index value)
 
As per claim 13, Saunders discloses wherein the data acquisition unit has a plug connector via which the data acquisition unit is connectable to the peripheral device, and the number of data words indicates an assignment of specific contacts of the plug connector. (paragraphs 21-22, The logical control circuit 208 may be configured to receive a signal indicating the connection type from the peripheral device 102.)
 
As per claim 14, Saunders discloses wherein the number of data words represents a function of the data acquisition unit with respect to the indicated communication protocol, wherein whether the data acquisition unit or the peripheral device operates in a master or slave operating mode or in a master/slave communication protocol with respect to a bus access to a connected communication bus. (paragraphs 21-22, The logical control circuit 208 may be configured to receive a signal indicating the connection type from the peripheral device 102.)
 
As per claim 15, Saunders discloses wherein the data acquisition unit comprises an intermediate module which is pluggable into an internal system bus of an input/output station which serves for data acquisition and data output in a fieldbus system, and wherein the intermediate module has a second plug connector via which the connection to the internal system bus of the input/output station is configured to be established. (paragraph 31, the value and message field may vary from the state of a single bit in the communications stream to a deterministic pattern or value in a multi-use field of the communication)

Response to Amendment
3. Applicant's amendment filed on 5/24/2022 have been fully considered but are moot in view of the new ground(s) of rejection. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Klein [Pub. No. US20160026596] discloses enable a communication module of the 
computer interface board 1310 that corresponds to the detected communication protocol, hot-pluggable detected protocols.
Willis et al. [Pub. No. US2018/0285307] discloses determining whether the device implementing the bus interface protocol. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184


/HENRY TSAI/  Supervisory Patent Examiner, Art Unit 2184